         Case 1:20-cv-00552-DAD-JLT Document 4 Filed 06/29/20 Page 1 of 3


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN LUCAS,                                        No.: 1:20-cv-00552-NONE-JLT
12                  Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION DISMISSING THE
13          v.                                          COMPLAINT
14   COUNTY OF KERN, et al.,
                                                        (Doc. 2)
15                  Defendants.
16
17          Plaintiff, who is proceeding pro se, initiated this action by filing a complaint and paying the

18   requisite filing fee on April 20, 2020. (Doc. No. 1.) The complaint concerns plaintiff’s efforts to

19   effectuate a citizen’s arrest upon Jon Edwin Slikker, a crop duster, for allegedly over spraying

20   plaintiff’s person and property with pesticide on July 27, 2018. (Id. at 16.) Plaintiff complains that

21   defendants—various officers and officials employed by Kern County—refused to make the citizen’s

22   arrest on plaintiff’s behalf. (Id. at 17.) The complaint sets forth various claims invoking 42 U.S.C. §

23   1983 concerning defendants’ refusal to make the citizen’s arrest of Mr. Slikker, defendants’ rejection

24   on timeliness grounds of a claim plaintiff submitted to Kern County regarding the same, and certain

25   communications made by defendants to plaintiff. On May 7, 2020, the assigned magistrate judge

26   issued findings and recommendations recommending that plaintiff’s complaint be dismissed without

27   leave to amend. (Doc. No. 2.) On May 27, 2020, plaintiff filed objections to the findings and

28   recommendations. (Doc. No. 3.)

                                                         1
             Case 1:20-cv-00552-DAD-JLT Document 4 Filed 06/29/20 Page 2 of 3


1              In the objections, plaintiff simply reasserts allegations he made in his complaint. For example,

2    plaintiff continues to assert a claim under the equal protection clause and continues to argue that

3    defendants refused to accept his written delegation of authority to perform the citizen’s arrest of Mr.

4    Slikker. (Doc. No. 3 at 6-7.) However, the findings and recommendations already addressed

5    plaintiff’s allegations in this regard, concluding that the complaint fails to state a cognizable claim.

6    (See Doc. No. 2.) Plaintiff does not provide any bases upon which to question reasoning in the

7    findings and recommendations.

8              It also appears that plaintiff is attempting to raise new claims in his objections, such as a claim

9    for assault. (Doc. No. 3 at 2-3.) A district court “has discretion, but is not required,” to consider

10   evidence and claims raised for the first time in objections to a magistrate judge’s report. See United

11   States v. Howell, 231 F.3d 615, 621 (9th Cir. 2000). Here, the court will disregard any new claims

12   presented by plaintiff in his objections because the court agrees with the magistrate judge that the

13   underpinnings of plaintiff’s complaint—his assertion that defendants acted unlawfully by failing to

14   accept delegation of his citizen’s arrest authority—is insufficient to support any of the claims he is

15   attempting to assert. Moreover, as mentioned in the findings and recommendations, plaintiff

16   previously filed another lawsuit raising claims related to a separate attempt by plaintiff to effectuate a

17   citizen’s arrest against his ex-wife and her lawyer. (See Doc. No. 2 at 10; Lucas v. Youngblood, et al.,

18   Case No. 1:18-cv-00654-DAD-JLT.) In the context of that 2018 case, the court explained to plaintiff

19   the relevant legal standards, yet he again failed to take those instructions into consideration here. (See

20   Doc. No. 2.)

21             In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United

22   School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this Court conducted a de novo review of the case.

23   Having carefully reviewed the file, including plaintiff’s objections, the court finds the findings and

24   recommendations are supported by the analysis set forth in the pending findings and

25   recommendations.

26   /////

27   /////

28   /////

                                                            2
        Case 1:20-cv-00552-DAD-JLT Document 4 Filed 06/29/20 Page 3 of 3


1         Accordingly, the Court ORDERS:

2         1. The findings and recommendations dated May 7, 2020 (Doc. 2) are ADOPTED IN FULL;

3         2. Plaintiff’s complaint is DISMISSED without leave to amend; and

4         3. The Clerk of the Court is directed to assign this case to a district judge and close the case.

5
     IT IS SO ORDERED.
6
7      Dated:   June 26, 2020
                                                     UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
